Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed May 3, 2021.
	
Claim Amendments
	Applicant’s amendments to the claims, filed May 3, 2021, are acknowledged.
	Applicant has amended claims 1, 17, and 23.
	Applicant has cancelled claims 6-8, 11-12, and 21.
	Claims 1-5, 9-10, 13-20, and 22-25 are pending.
	Claims 1-5, 9-10, 13-20, and 22-25 are under examination.


Priority
	This application is a National Stage of International Application No. PCT/US2016/038993 filed June 23, 2016, claiming priority based on U.S. Provisional Application No. 62/185,067 filed June 26, 2015. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d). Acknowledgement is made to Applicant’s claim to Domestic Benefit of Provisional Application 62/185,067 filed June 26, 2015.
.


Information Disclosure Statement
	The information disclosure statement (IDS) filed May 3, 2021 is being considered by the Examiner.

Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 02/05/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.	

Rejections Withdrawn - 35 USC § 101
	The prior rejection of claim 17 under 35 U.S.C. 101 is withdrawn. Applicant has amended claim 17 to recite a step of “subjecting”, as opposed to a step of “evaluating” (judicial exception). Accordingly, Applicant’s arguments (page 5) regarding the withdrawn rejection is moot.

	

Rejections Withdrawn - 35 USC § 112
The prior rejections of the claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn. Accordingly, Applicant’s arguments (pages 6-8) with respect the withdrawn rejections are considered moot. However, Applicant’s remarks have been carefully considered, and are addressed below to the extent that they pertain to the rejection of the claims under 35 U.S.C. 112(a) as set forth below. 

withdrawn. Accordingly, Applicant’s arguments (page 10) with respect the withdrawn rejections are considered moot. However, Applicant’s remarks have been carefully considered and are addressed below to the extent that they pertain to the rejection of the claims under 35 U.S.C. 112(a) as set forth below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 9-10, 13-20, and 22-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 recites a step of subjecting an animal cell mixture adhered to a substrate to a detachment force “sufficient to selectively detach” and isolate the cancer-associated cells within the animal cell mixture. The claim broadly recites that the detachment force provides a wall shear 2 for 1 to 60 minutes. It is further noted the claims are directed to applying detachment forces to any animal cell mixture comprising “cancer-associated cells” adhered to any substrate. The instant specification defines the term “cancer-associated cells” as a cancer stem cell, a tumor initiating cell, or a cancer stem-like cell (page 6, lines 5-6). The term “cancer stem-like cells”, especially when considering the juxtaposition of “cancer stem-like cell” with “cancer stem cell” in Applicant’s definition, indicates that the instantly recited “cancer-associated cells” are directed to a broad genus of cancerous cells. That is, the instantly recited “cancer-associated cells” are not limited to the art-recognized cancer stem cells and a tumor-initiating cells, but rather the claims embrace a broad genus of cancerous cells that are “like” (similar to / related to) the art-recognized cancer stem cells. The claims embrace the selective detachment and isolation of a broad genus of cancerous cells from any animal cell mixture adhered to any substrate by the application of a broad range of detachment forces (20 to 1500 dynes/cm2) and force durations (1 to 60 minutes).
	The dependent claims 9-10, 13-14 recite intended result limitations of performing the method steps of claim 1. The limitations merely recite intended results of performing the instantly claimed invention without providing any indication about how the intended results are provided. The intended results do not follow from (is not an inherent property of) the structure positively recited in the claim, so it is unclear what other structure the claim requires to necessarily and predictably achieve the intended results. In particular, claim 9 recites “wherein the cancer-associated cell detaches at a lower detachment force as compared with the at least one other cell type”, and claim 10 recites “wherein the cancer-associated cell detaches at a higher detachment force as compared with the at least one other cell type”. In other words, the methods of claims 9 and 10 recite mutually exclusive intended results of performing the same method (claim 1). Therefore it is readily apparent that the methods of claims 9 and 10 require different modifications to the method what those modifications are which necessarily and predictably achieve the different and mutually exclusive intended results recited in claims 9 and 10. That is, the claims do not inform the ordinary artisan what modifications to the method of claim 1 are required to necessarily and predictably achieve the intended result wherein the cancer-associated cell detaches at a lower detachment force as compared with the at least one other cell type, as recited claim 9, as opposed to the modifications to the method of claim 1 required to necessarily and predictably achieve the opposite intended result wherein the cancer-associated cell detaches at a higher detachment force as compared with the at least one other cell type, as recited in claim 10.
The specification fails to disclose what modifications to the structure / manipulative steps of the method of claim 1 are necessary and sufficient to cause the recited intended results of claims 9-10, 13-14. In particular, the specification fails to disclose what modifications to the composition (animal cell mixture comprising cancer-associated cells adhered to a substrate) are necessary and sufficient to cause the recited intended results. Accordingly, the ordinary artisan must guess as to what modification(s) must be made in order to fulfill the recited intended results. Examiner points to page 32, lines 14-17, of the instant specification: "Preliminary results using the spinning disk technology indicate that the adhesive signature strength with which breast cancer cells bind to fibronectin (FN) varies significantly among breast cancer cell lines" (emphasis added). See also paragraph 5 of the Garcia Declaration, filed December 11, 2020: "Different cells will bind to different proteins in culture, depending on the type of cell and the substrate the cell is exposed to in culture" (emphasis added). Thus, depending on the cell types within the animal cell mixture, how similar or different the "adhesive signatures" are between cell types, and the particular substrate to which the different cell types are adhered to, the artisan would expect to have to apply different lower detachment force, as recited in claim 9, as compared to the other cell types in a mixture wherein the cancer-associated cell detaches at a higher detachment force, as recited in claim 10. Furthermore, the specification does not disclose an additional method step of culturing so that the cancer-associated cell detaches at a lower detachment force as compared with the at least one other cell type, as opposed to an additional method step of culturing so that the cancer-associated cell detaches at a higher detachment force as compared with the at least one other cell type. The specification also does not disclose an additional method step of modifying the substrate to which the cell mixture is adhered so that the cancer-associated cell detaches at a lower detachment force as compared with the at least one other cell type, as opposed to an additional method step of modifying the substrate to which the cell mixture is adhered so that the cancer-associated cell detaches at a higher detachment force as compared with the at least one other cell type. To summarize, it is unclear what modifications the artisan is required to make to the structure / manipulative steps of the instantly claimed method (claim 1) so that the cancer-associated cell detaches at a lower detachment force as compared with the at least one other cell type, as opposed to the modifications required to achieve the opposite and mutually exclusive intended result wherein the cancer-associated cell detaches at a higher detachment force as compared with the at least one other cell type.
necessarily and predictably achieve the recited intended results of the dependent claims. Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112(a). 

Response to Arguments – 35 U.S.C. 112
	Applicant’s remarks filed 05/03/2021 have been carefully considered, but are not found persuasive. 
	
	Applicant argues that, in some mixtures, the cancer-associated cell is attached more tightly to the substrate and in other mixtures the other cells is attached more tightly to the substrate, and accordingly “there is no modification to the method needed to carry out the claimed invention.” Applicant further remarks that the method of claim 1 encompasses cell mixtures wherein the cancer-associated cell is attached more tightly than and attached less tightly than the other cell type, and accordingly dependent claims 9 and 10 further limit claim 1 by claiming the cell mixtures where the cancer-associated cell is attached less tightly and more tightly, respectively, than the other cell type. See pages 7-8, joining paragraph, of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive. As an initial matter, Applicant’s remarks that (1) no modification is required to carry out the invention of claims 9 and 10, and (2) that dependent claims 9 and 10 further limit the method of claim 1 by requiring different cell mixtures, is plainly contradictory. Applicant’s remarks indicates that (1) claim 9 requires the artisan to select cell mixtures wherein the cancer-associated cell is attached less tightly and (2) claim 10 requires the artisan to select cell mixtures wherein the cancer-associated cell is attached more tightly. In other what those modifications are which necessarily and predictably achieve the mutually exclusive intended results recited in claims 9 and 10. That is, claims 9 and 10 do not inform the ordinary artisan how modify the generic “cell mixture” of claim 1 to necessarily and predictably achieve the opposite and mutually exclusive intended results recited in claims 9 and 10. Accordingly, the instant application is deficient because it requires another artisan to perform the necessary experiments to discover the needed modifications to the broad, generic method of instant claim 1 that will necessarily and predictably achieve the intended result limitations of the dependent claims.


Applicant further argues that “the suitable detachment force will vary for each cell mixture” and that “one of skill in the art would readily understand that a specific detachment force can be used to separate the cell types. The method does not require any modification of the structure upon which the cell mixture is adhered in order to achieve selective detachment. It is simply a matter of selecting an appropriate detachment force.” See pages 7-8, joining paragraph, of Applicant’s reply. Applicant further argues that the ordinary artisan may select the suitable detachment forces, the suitable cell mixture, and the suitable substrate necessary to achieve the recited intended results. See pages 8-9 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive. 
As stated in the body of the rejection, the claims embrace the selective detachment and isolation of a broad genus of cancerous cells from any animal cell mixture adhered to any substrate by the application of a broad range of detachment forces (20 to 1500 dynes/cm2) and force 

	Applicant further argues that claims 13-14 further limit claim 1 and that the ordinary artisan “can select a detachment force and time to achieve a desired purity or percent isolation.” Applicant further provides a “hypothetical example,” wherein “if a cancer-associated cell requires an average detachment force of 100 dynes/cm2 and the other cell type requires an average detachment force of 200 dynes/cm2, one could apply a detachment force of just over 100 dynes/cm2 to ensure the highest purity of cancer-associated cells but a lower level of percent isolation. Conversely, if one wanted to isolate as many cancer associated cells as possible with less concern for purity, a detachment force closer to 200 dynes/cm2 could be applied.” See pages 9-10, joining paragraph, of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive. 
As stated in the body of the rejection, the claims embrace the selective detachment and isolation of a broad genus of cancerous cells from any animal cell mixture adhered to any substrate by the application of a broad range of detachment forces (20 to 1500 dynes/cm2) and force durations (1 to 60 minutes). Dependent 13-14 recite intended results of performing the generic method of claim 1 without providing any indication about how the intended results are provided. Accordingly, the instant application is deficient because it requires another artisan to perform the 
With respect to Applicant’s “hypothetical example”, it is noted that the method of claim 1 is not commensurate in scope with Applicant’s narrow “hypothetical example.” It is further noted that Applicant provides no scientific data or evidence supporting the notion that Applicant’s “hypothetical example” has any basis in reality. MPEP 716.01(c) instructs that the arguments of counsel cannot take the place of evidence of record.



Rejections Withdrawn - 35 USC § 102 
The prior rejection of the claims 1-6, 9, 11-19, 23-25 under 35 U.S.C. 102(a)(1) as being anticipated by Walia et al. “Enrichment for Breast Cancer Cells with Stem/Progenitor Properties by Differential Adhesion”, STEM CELLS AND DEVELOPMENT, Volume 19, Number 8, 2010, of record in IDS, is withdrawn. In papers filed 05/03/2021, Applicant amended independent claim 1 to recite a detachment force in the range of 20 to 1500 dynes/cm2 for 1 to 60 minutes. These limitations were previously recited in now cancelled claims 8 and 21, which were not previously rejected as being anticipated by Walia under 35 U.S.C. 102 in the last Office action. Accordingly, the previous rejection of the claims under 35 U.S.C. 102 is withdrawn, and Applicant’s arguments regarding the withdrawn rejection (page 10) are moot.


Rejections Maintained - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-10, 13-20, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/177880 A1 to Singh et al.; in view of Walia et al. “Enrichment for Breast Cancer Cells with Stem/Progenitor Properties by Differential Adhesion”, STEM CELLS AND DEVELOPMENT, Volume 19, Number 8, 2010, of record in IDS; Bhattacharya et al. “Recruitment of vimentin to the cell surface by β3 integrin and plectin mediates adhesion strength”, Journal of Cell Science 122, 1390-1400 (2009); and Kwon et al. “Label-free, microfluidic separation and enrichment of human breast cancer cells by adhesion difference”, Lab Chip, 2007, 7, 1461–1468.
In papers filed 05/03/2021, Applicant amended independent claim 1 to recite a detachment force in the range of 20 to 1500 dynes/cm2 for 1 to 60 minutes. These limitations were previously recited in now cancelled claims 8 and 21, which were previously rejected as being unpatentable over Singh, Walia, Bhattacharya, and Kwon under 35 U.S.C. 103 in the last Office action. Accordingly, Examiner’s conclusion of obviousness is substantially the same and the previous rejection of the claims under 35 U.S.C. 103 is maintained. The previous rejection has been amended in this Office action to conform to Applicant’s claims amendments.
Regarding claim 1, Singh teaches a method of isolating a stem cell or a cell derived therefrom from a mixture of cultured animal cells, comprising subjecting a mixture of cultured animal cells adhered to a substrate comprising the stem cell or the cell derived therefrom and at least one other cell type to a detachment force that is sufficient to selectively detach the stem cell or a cell derived 
	Singh teaches that the detachment force that is sufficient to selectively detach the stem cell or a cell derived therefrom provides a wall shear stress in the range of about 20 to 160 dynes/cm2 (see page 21, third full paragraph, “In representative embodiments, the detachment force provides a wall shear stress in the range of about 20 to 160 dynes/cm2.”).
Singh teaches that the mixture of cultured animal cells is subjected to the detachment force for 1 to 60 minutes (see claim 44 on page 45, “the mixture of cultured animal cells is subjected to the detachment force for 1 to 60 minutes.”).
Page 6, lines 5-6, of the specification discloses the following: “As used herein, the term "cancer-associated cell" refers to a cancer stem cell (CSC), a tumor initiating cell (TIC) or a cancer stem-like cell (CSLC).” Singh does not teach that the stem cell or a cell derived therefrom is a cancer-associated cell. 
Prior to the effective filing date of the instantly claimed invention, Walia is considered relevant prior art for teaching a method of isolating a cancer stem cell (i.e. a cancer-associated cell) from human mammary epithelial cells (HMEC) (i.e. a mixture of cultured animal cells) by exploiting differences in adhesive strength and applying trypsinization (see ABSTRACT, “Mammary stem cells 
In addition, prior to the effective filing date of the instantly claimed invention, Bhattacharya is considered relevant prior art for measuring the adhesive strength of different variants of Chinese hamster ovary (CHO) cells using two methods: (1) a trypsinization assay and (2) subjection to a shear stress (i.e. a “detachment force”). In particular, Bhattacharya found that the same two CHO cell variants, CHOwtβ3 and CHOβ3S752A, demonstrated stronger substrate adhesion over other variants by both measurements of adhesive strength. See Figure 11 on page 1399; and see pages 1395-1396, “Therefore, we determined whether IF-FA interaction modulates adhesion strength. This involved testing the strength of adhesion of CHO cells expressing β3 integrin and the various β3 integrin mutants using a trypsinization detachment assay (Ortiz-Urda et al., 2005). CHOwtβ3 and CHOβ3S752A cells exhibited stronger substrate adhesion than parental CHOs, CHOβ3Y747F, CHOβ3Y759F or CHOβ3Δ754 cells (Fig. 11A). … As a second measure of adhesion strength, 2 for 16 minutes using a flow apparatus. … At 16 minutes after the initiation of flow, a significantly larger percentage of CHOwtβ3 and CHOβ3S752A cells were retained on the substrate in the flow apparatus than CHO, CHOβ3Y747F, CHOβ3Y759F, CHOβ3Δ754 cells, or CHOwtβ3 Vim siRNA cells under the same flow conditions (Fig. 11B,C)”.
In addition, prior to the effective filing date of the instantly claimed invention, Kwon is considered relevant prior art for teaching the isolation of cancer cells from non-cancer cells by subjecting the cells to a detachment force (Abstract, “A label-free microfluidic method for separation and enrichment of human breast cancer cells is presented using cell adhesion as a physical marker. To maximize the adhesion difference between normal epithelial and cancer cells … The adhesion of human breast epithelial cells (MCF10A) and cancer cells (MCF7) on each channel was independently measured based on detachment assays where the adherent cells were counted with increasing flow rate after a pre-culture for a period of time (e.g., one, two, and four hours). It was found that MCF10A cells showed higher adhesion than MCF7 cells regardless of culture time and surface nanotopography at all flow rates, resulting in label-free separation and enrichment of cancer cells.”).
Thus, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute isolation of a generic stem cell or a cell derived therefrom, as taught by Singh, with isolation of a cancer associated cell specifically, as taught by Walia, with a reasonable expectation of success because Walia teaches that cancer associated cells can be isolated from a mixture of cultured animal cells by exploiting differences in adhesive strength (see ABSTRACT, “After several rounds of differential trypsinization, the trypsin-sensitive pool had 80-fold higher mammosphere-forming ability than the trypsin-resistant population and 20-fold higher than the starting population. This resolution compares favorably with 
	Regarding claims 2-4, Walia teaches that the cancer-associated cells is a cancer stem cell, a tumor initiating cell, and a cancer stem-like cell (see INTRODUCTION on page 1175, “It has long 
	Regarding claim 5, Singh teaches that the at least one other cell type is a stem cell, a progenitor cell, a terminally differentiated cell, and/or a stromal cell (see page 3, last paragraph, “When the cell of interest is a stem cell-derived lineage committed cell, in embodiments the at least one other cell type is a stem cell, a feeder cell, a parental somatic cell, a partially reprogrammed cell, a spontaneously differentiated stem cell, a progenitor cell and/or a terminally differentiated cell.”; page 16, last paragraph, “The term "feeder" cell is well-known in the art and encompasses cells (e.g., fibroblasts, bone marrow stromal cells, and the like) that are cultured with other cells (for example, stem cells) and support the viability and/or growth thereof.”). Walia teaches that the cancer associated cells are isolated from immortalized cells, cancer cell lines, and explants (see pages 1179-1180, joining paragraph, “Thus, selection for trypsin sensitivity enriches for stem cells in immortalized cells as well as cancer cell lines.”; and page 1180, col. 2, last paragraph, “It should also be noted that the sensitivity of the stem-like population to trypsin suggests that the widespread practice of using brief trypsinization to remove fibroblasts from breast explant cultures”).
	Regarding claim 9¸ Singh teaches that the stem cell or a cell derived therefrom detaches at a lower detachment force as compared with the at least one other cell type (page 23, second full paragraph, “In practicing the present invention, any two adherent cells (e.g., in culture) with sufficiently different adhesion strength to the substrate can be separated . In embodiments of the invention, the cell of interest detaches at a lower detachment force as compared with the at least one 
Regarding claim 10¸ Singh teaches that the stem cell or a cell derived therefrom detaches at a higher detachment force as compared with the at least one other cell type (see page 23, third full paragraph, “Alternatively, the cell of interest can detach at a higher detachment force as compared with the at least one other cell type. To illustrate, at least some neural progenitor cells have a lower adhesion strength relative to stem cells (e.g., undifferentiated) or neural committed cells. Thus, according to some embodiments one can isolate stem cells and/or neural committed cells from neural progenitor cells by first detaching the neural progenitor cells at a lower detachment force. The stem cells and/or neural committed cells can then be cultured, subjected to analysis and/or can be detached by application of a higher detachment force.”).
Regarding claims 13, Singh teaches that the stem cells are isolated with at least 80% purity (see page 35, second paragraph, “Flow cytometry analysis (Figure 6) of the recovered cells revealed significant enrichment of hiPSCs when detached at 85-125 dynes/cm2 with up to 99% purity … compared to samples detached using trypsin (39%, baseline purity).”; see also claim 34 on page 44, “wherein a plurality of cells of interest are isolated with at least 90% purity.”).
Regarding claim 14, Singh teaches that at least 70% of the stem cells in the mixture of cultured animal cells are isolated (see page 36, first full paragraph, “Only 3.0 ± 1.2% residual hiPSC cells were observed in the microfluidic devices.”; see also claim 35 on page 44, “wherein at least 70% of the cells of interest in the mixture of animal cells are isolated.”).
Regarding claim 15, Singh teaches that the cultured animal cells are mammalian cells, optionally human cells (see claim 38 on page 44, “wherein the cultured animal cells are mammalian cells, optionally human cells.”). Walia teaches that the cultured animal cells are human cells (see page 
Regarding claim 16, Singh teaches that the method further comprises culturing the isolated cell (see claim 39 on page 44, “wherein the method further comprises culturing the isolated cell.”). Walia teaches further culturing the isolated cancer associated cell (see page 1179, col. 2, first full paragraph, “Thus, the trypsin-sensitive fraction maintains self-renewal ability over several passages in suspension culture”). Walia teaches that the isolated cancer associated cells are further cultured (see page 1179, col. 2, first full paragraph, “Thus, the trypsin-sensitive fraction maintains self-renewal ability over several passages in suspension culture”; see also Fig. 6 on page 1181).
Regarding claim 17, Singh teaches that the method further comprises evaluating the isolated cell by flow cytometry, biochemical analysis, and/or gene expression analysis (see claim 40 on page 44, “wherein the method further comprises evaluating the isolated cell by flow cytometry, biochemical analysis and/or gene expression analysis.”). Walia teaches evaluating the isolated cancer associated cell by biochemical analysis, mammosphere assay, tumorsphere assay, tumor formation assay, and/or gene expression analysis (see page 1176, col. 1, fourth full paragraph, “For whole-cell lysates, protein concentration was measured by the bicinchoninic acid assay”; page 1176, col. 2, first full paragraph, “The mammosphere culture assay was performed”; page 1177, col. 2, “we extracted RNA from the isolated cells and assessed expression of mesenchymal and epithelial markers.”; and page 1179, col. 1, first full paragraph, “Similarly, Mani et al. found that the ability of breast CSCs to form mammospheres corresponded closely and quantitatively with the capacity to form tumors in vivo”). Examiner notes that page 21, lines 21-22, of the instant specification states: “Recovered cells were seeded at a constant concentration into a Mammosphere Formation Assay (MFA) - this assay measures the in vitro ability of cells to form tumorspheres.”
Regarding claim 18, Singh teaches that the method does not comprise attaching a detectable label and/or affinity reagent to the mixture of cultured animal cells (see claim 41 on page 44, “wherein the method does not comprise attaching a detectable label and/or affinity reagent to the mixture of animal cells.”).
Regarding claim 19, Singh teaches that the detachment force is applied by hydrodynamic force, centrifugal force and/or magnetic force (see claim 42 on page 44, “wherein the detachment force is applied by hydrodynamic force, centrifugal force and/or magnetic force.”).
Regarding claim 20, Singh teaches that the method is carried out in a fluid flow device (see claim 43 on page 44, “the method is carried out in a fluid flow device.”).
Regarding claim 22, Singh teaches that the mixture of cultured animal cells is subjected to the detachment force for 2 to 20 minutes (see claim 45 on page 45, “the mixture of cultured animal cells is subjected to the detachment force for 2 to 20 minutes.”).
Regarding claim 23, Walia teaches that the cancer-associated cell is from breast cancer (see page 1175, col. 2, last paragraph, “Breast CSCs [cancer stem cells] and normal stem cells are commonly isolated based on expression of the surface antigens CD44 and CD24. We noted that such islands are much more resistant to trypsin than are mesenchymal cells and found that repeated cycles of differential trypsinization could enrich for CSCs”).
Regarding claim 24, Walia teaches that the source of the cultured animal cells is a cancer cell line (see page 1179-1180, joining paragraph, “Thus, selection for trypsin sensitivity enriches for stem cells in immortalized cells as well as cancer cell lines.”).
Regarding claim 25, Walia teaches that the source of the cultured animal cells is primary tumor tissue (see page 1180, col. 2, last paragraph, “The simplicity and low cost of this procedure suggest that it will be broadly useful in studies of stem cells from solid tumors and immortalized cell lines.”).

Response to Arguments – 35 U.S.C. 103
Applicant’s remarks filed 05/03/2021 have been carefully considered, but are not found persuasive. 

Applicant argues that Walia provides “no evidence of adhesion strength or the ability to separate a mixed culture of cells by applying a detachment force.” See page 11 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive.  In this case, Applicant’s remarks ignore that trypsin sensitivity is an art-recognized measure of adhesion strength. 
As discussed in the body of the rejection, Walia clearly teaches that cancer stem cells (i.e. a cancer-associated cells) can be separated from human mammary epithelial cells (HMEC) (i.e. a mixture of cultured animal cells) by exploiting differences in adhesive strength. See ABSTRACT, “Mammary stem cells are known to down-regulate cell–cell junctions and exhibit mesenchymal behaviors in vitro. We predicted that such cells should be readily detachable from tissue-culture plastic and that this might serve as a basis for their isolation from differentiated cells. We found that immortalized or transformed mammary epithelial cells can indeed be resolved into trypsin-sensitive and trypsin-resistant populations. … Thus, for relatively differentiated epithelial cell types, differential adhesion may serve as an enrichment strategy to increase the stem cell pool for subsequent manipulations.”; page 1175, col. 2, first full paragraph, “The fraction of CSCs [cancer stem cells] varies with the cell line; however, it is generally quite low in immortalized or well-differentiated tumor cell lines [ 3 ]. For example, in HMLE, HMEC [human mammary epithelial cells] immortalized with hTERT and SV40 early genes, the fraction is ~0.2%”; and DISCUSSION on page 1180, “In this study we have demonstrated that the stem-like subpopulation of HMEC can be greatly enriched in 2D culture, without genetic manipulation, by exploiting their weaker affinities for substrate and neighboring cells. With this method, about 4% of enriched HMLE cells can form mammospheres.”; emphasis added. 
Although Walia applies trypsinization, Bhattacharya clearly teaches that both trypsin sensitively and resistance to detachment by subjection to a shear stress (i.e. a “detachment force”) are measures of adhesion strength. Moreover, Bhattacharya experimentally found that the same two CHO cell variants, CHOwtβ3 and CHOβ3S752A, demonstrated stronger substrate adhesion over other CHO variants by both measures of adhesive strength. See Figure 11 on page 1399; and see pages 1395-1396, “Therefore, we determined whether IF-FA interaction modulates adhesion strength. This involved testing the strength of adhesion of CHO cells expressing β3 integrin and the various β3 integrin mutants using a trypsinization detachment assay (Ortiz-Urda et al., 2005). CHOwtβ3 and CHOβ3S752A cells exhibited stronger substrate adhesion than parental CHOs, CHOβ3Y747F, CHOβ3Y759F or CHOβ3Δ754 cells (Fig. 11A). … As a second measure of adhesion strength, CHO cell lines were subjected to a shear stress of 19 dynes/cm2 for 16 minutes using a flow apparatus. … At 16 minutes after the initiation of flow, a significantly larger percentage of CHOwtβ3 and CHOβ3S752A cells were retained on the substrate in the flow apparatus than CHO, CHOβ3Y747F, CHOβ3Y759F, CHOβ3Δ754 cells, or CHOwtβ3 Vim siRNA cells under the same flow conditions (Fig. 11B,C)”; emphasis added.


Applicant further argues (page 11): “Bhattacharya used a single cell type (CHO cells) that attaches to the substrate through a trypsin sensitive protein (β3 integrin). In this narrow example, because the predominant protein associated with substrate adhesion (β3 integrin) is also trypsin-sensitive, it is not surprising that the two detachment assays [trypsinization assay and shear force assay] produce similar results. However, in a mixed cell culture, there is no guarantee that the two or 
In response to applicant's argument that Bhattacharya is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). 
As an initial matter, Examiner has already addressed Applicant’s “hypothetical examples” in the prior Office action mailed 02/05/2021. See pages 43-45, joining paragraph. It is further noted that Applicant provides no scientific data or evidence supporting the notion that Applicant’s “hypothetical examples” have any basis in reality. Applicant’s “hypothetical examples” describe highly specific situations, but Applicant cites no real-world examples where said situations have arisen or have been observed. Furthermore, Applicant cites no teaching or suggestion in the prior art to support the notion that the separation of cancer-associated cells from other cell types by detachment forces was an unexpected result prior to the effective filing date of the instantly claimed invention. Rather, as set forth in the body of the rejection, Examiner has cited prior art which provides the ordinary artisan with a reasonable expectation of success in separating cancer-associated cells from other cell types by detachment forces.


Applicant further argues that the instant specification defines the term “cancer-associated cells” as a cancer stem cell, a tumor initiating cell, or a cancer stem-like cell. In contrast, Kwon is directed to separation of mature breast cancer cells from breast epithelial cells, and therefore provides no evidence that cancer-associated cells bind substrate with a different adhesion strength than other cell types and can be separated by applying a detachment force. See page 12 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As already discussed, Walia clearly teaches that cancer stem cells (i.e. a cancer-associated cells) can be separated from human mammary epithelial cells (HMEC) (i.e. a mixture of cultured animal cells) by exploiting differences in adhesive strength. See ABSTRACT, “Mammary stem cells are known to down-regulate cell–cell junctions and exhibit mesenchymal behaviors in vitro. We predicted that such cells should be readily detachable from tissue-culture plastic and that this might serve as a basis for their isolation from differentiated cells. We found that immortalized or transformed mammary epithelial cells can indeed be resolved into trypsin-sensitive and trypsin-resistant populations. … Thus, for relatively differentiated epithelial cell types, differential adhesion may serve as an enrichment strategy to increase the stem cell pool for subsequent manipulations.”; page 1175, col. 2, first full paragraph, “The fraction of CSCs [cancer stem cells] In this study we have demonstrated that the stem-like subpopulation of HMEC can be greatly enriched in 2D culture, without genetic manipulation, by exploiting their weaker affinities for substrate and neighboring cells. With this method, about 4% of enriched HMLE cells can form mammospheres.”; emphasis added. 
Although Walia applies trypsinization, Bhattacharya clearly teaches that both trypsin sensitively and resistance to detachment by subjection to a shear stress (i.e. a “detachment force”) are measures of adhesion strength. Moreover, Bhattacharya experimentally found that the same two CHO cell variants, CHOwtβ3 and CHOβ3S752A, demonstrated stronger substrate adhesion over other CHO variants by both measures of adhesive strength. See Figure 11 on page 1399; and see pages 1395-1396, “Therefore, we determined whether IF-FA interaction modulates adhesion strength. This involved testing the strength of adhesion of CHO cells expressing β3 integrin and the various β3 integrin mutants using a trypsinization detachment assay (Ortiz-Urda et al., 2005). CHOwtβ3 and CHOβ3S752A cells exhibited stronger substrate adhesion than parental CHOs, CHOβ3Y747F, CHOβ3Y759F or CHOβ3Δ754 cells (Fig. 11A). … As a second measure of adhesion strength, CHO cell lines were subjected to a shear stress of 19 dynes/cm2 for 16 minutes using a flow apparatus. … At 16 minutes after the initiation of flow, a significantly larger percentage of CHOwtβ3 and CHOβ3S752A cells were retained on the substrate in the flow apparatus than CHO, CHOβ3Y747F, CHOβ3Y759F, CHOβ3Δ754 cells, or CHOwtβ3 Vim siRNA cells under the same flow conditions (Fig. 11B,C)”; emphasis added.
Examiner further cites Kwon for teaching that cancer cells can be enriched from a cell population comprising non-cancer cells by utilizing differences in adhesion strength between the 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JOSEPH GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633